298 F.2d 890
UNITED STATES FIDELITY AND GUARANTY COMPANY, a corporation, Appellee,v.Charles E. LAWRENSON, Appellant.
No. 8471.
United States Court of Appeals Fourth Circuit.
Argued Jan. 9, 1962.Decided Jan. 11, 1962.

Appeal from the United States District Court for the District of Maryland, at Baltimore; W. Calvin Chesnut, Judge.
Charles E. Lawrenson, pro se.
William O. Doub and Ronald T. Osborn, Baltimore, Md., for appellee.
Before SOBELOFF, Chief Judge, and BRYAN and BELL, Circuit Judges.
PER CURIAM.


1
This is a civil action growing out of the robbery of the Mechanicsville Branch of the County Trust Company of Maryland of.$28,037.00 on September 4, 1959.  Plaintiff Subrogee of the Bank seeks to recover a portion of the stolen money which was taken by the F.B.I. from the Defendant's possession on Septembner 6, 1959.  The facts are set forth at length in the opinion in the case of United States v. Lawrenson, 298 F.2d 880, decided January 9, 1962, by this Court.


2
We have considered the exceptions raised by the Appellant Lawrenson and find no merit in them.


3
The judgment of the Court below is affirmed.


4
Affirmed.